197 F.3d 1041 (9th Cir. 1999)
CATHOLIC SOCIAL SERVICES, INC.; AMERICAN FEDERATION OF LABOR CONGRESS OF INDUSTRIAL ORGANIZATIONS; UNITED FARM WORKERS OF AMERICA, AFL-CIO; MIGUEL GALVEZ MORAN; IMMIGRATION PROGRAM; ESAUL DELGADILLO-URIBE; GUSTAVO RODRIGUEZ; ANIL K. URMIL; ISMAEL DE LA CRUZ; ELMA BARBOSA; QUTB-E-ALAM KAHN; MOHAMMED HAQ, JESUS REYNA REYNA,  Plaintiffs-Appellees,v.IMMIGRATION AND NATURALIZATION SERVICE; JANET RENO, Attorney General; DORIS MEISSNER, Commissioner of Immigration and Naturalization Service, Defendants-Appellants.CATHOLIC SOCIAL SERVICES, INC.; UNITED FARM WORKERS OF AMERICA, AFL-CIO; ESAUL DELGADILLO-URIBE; GUSTAVO RODRIGUEZ; ANIL K. URMIL; ISMAEL DE LA CRUZ; MIGUEL ALVEZ MORAN; ELMA BARBOSA; JESUS REYNA REYNA; QUTBE-E-ALAM KHAN; MOHAMMED HAQ, Plaintiffs-Appellants,v.JANET RENO, Attorney General; DORIS MEISSNER, Commissioner of Immigration and Naturalization Service; IMMIGRATION AND NATURALIZATION SERVICE,  Defendants-Appellees.
Nos. 98-16269, 98-16423
U.S. Court of Appeals for the Ninth Circuit
December 15, 1999

HUG, Chief Judge.

Prior Report: 182 F.3d 1053

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.